Order reversed and report of commissioners vacated and set aside and a rehearing ordered before new commissioners, with costs to abide event, upon the opinion of Williams, J., in Matter of Johns v. Village of Salamanca (ante, p. 717), decided at this term of court; separate memorandum by Williams; J.*; Spring and Robson, JJ., concurred in result upon the grounds stated in memorandum by Spring, J., in that case; Kruse, J., voted for reversing the order of the Special Term and confirming the report of the commissioners upon the grounds stated in his opinion in that case; McLennan, P. J., voted for affirmance.

 Memorandum not furnished Reporter.